                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALBAMA,
                                NORTHERN DIVISION

 In re: JIT INDUSTRIES, INC.            )
        EIN: xx-xxx7267                 )                     Case No.: 18-80892-CRJ-11
                                        )
                Debtor.                 )
                                        )                     CHAPTER 11
 _______________________________________)
                                        )
 JIT INDUSTRIES, INC.,                  )
                                        )
        Plaintiff,                      )
                                        )
 v.                                     )                     Adversary Proceeding No.: 18-80069
                                        )
 WELLS FARGO FINANCIAL                  )
 LEASING, INC., et. al                  )
                                        )
        Defendants.                     )

                            JOINT MOTION FOR APPROVAL OF
                             COMPROMISE AND SETTLEMENT

          COME NOW JIT Industries, Inc., as Chapter 11 Debtor-in-Possession (“Debtor”), and
 American Express, FSB ("AMEX") and respectfully represent that they have reached an
 agreement to settle and compromise the claims and disputes involved in the Debtor’s Chapter 11
 case. As grounds for this motion, the parties state the following:


                                           I. Background


          1.    On March 23, 2018, the Debtor commenced with this Court a voluntary case
 under Chapter 11 of Title 11, United States Code (the “Bankruptcy Case”).


          2.    The Debtor continues to be authorized to operate the business as Debtor-in-
 Possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.


          3.    AMEX has a currently pending motion for the allowance of a law-filed proof of
 claim.




Case 18-80069-CRJ        Doc 129      Filed 12/20/18 Entered 12/20/18 15:01:43        Desc Main
                                     Document      Page 1 of 5
         4.      On July 9, 2018, the Debtor filed an adversary proceeding styled JIT Industries,
 Inc. v. Wells Fargo Financial Leasing, Inc., et al., 18-80069-CRJ (the “AP”) objecting to the
 proofs of claim of several creditors, including any potential claims filed by AMEX, on the
 grounds that the Debtor did not owe any debts to these alleged creditors; instead the Debtor’s
 former subsidiary, JIT Military Sales, an Alabama general partnership (“Military Sales”) was, in
 fact, the entity indebted to these creditors.


         5.      To resolve AMEX’s involvement in the AP and all other ancillary or collateral
 matters between these parties, the Debtor and AMEX propose this compromise and settlement to
 the Court. The parties aver that this proposed resolution is in the best interest of each party and
 the bankruptcy estate as a whole.


                                     II. Jurisdiction and Notice


         6.      The parties bring this Motion for approval of compromise and settlement (this
 “Motion”) pursuant to § 105 of the Bankruptcy Code and Rules 2002 and 9019 of the Federal
 Rules of Bankruptcy Procedure (“Bankruptcy Rules”). This Motion is a contested matter under
 Bankruptcy Rule 9014.


         7.      The Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C. §
 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). To the extent that this
 Court is being asked to enter a final order on any non-core matter, the parties expressly consent
 to the entry of a final order.


         8.      Pursuant to Bankruptcy Rule 2002, the parties propose to serve a copy of this
 Motion upon the Bankruptcy Administrator, the twenty largest unsecured creditors in the
 Bankruptcy Case, all parties to the AP, and all parties requesting notice in the Bankruptcy Case.


         9.      Pursuant to Bankruptcy Rule 2002, the parties propose that the Bankruptcy Court
 provide no less than 20 days’ notice by mail to all creditors of the time within which objections
 to the relief requested in this Motion must be filed and of the hearing on any such objections.




                                                                                                     2
Case 18-80069-CRJ          Doc 129     Filed 12/20/18 Entered 12/20/18 15:01:43          Desc Main
                                      Document      Page 2 of 5
                        III. Agreement for Compromise and Settlement


        10.     The agreement by and between the Debtor and AMEX to resolve all issues
 involved in the Chapter 11 case and AP is as follows:


        A.      AMEX will withdraw its motion to allow a late-filed claim and will not file any
                other claims in the Bankruptcy Case;


        B.      AMEX with be dismissed with prejudice from the AP; and


        C.      The Debtor and AMEX will each bear their own costs, expenses, and attorney’s
                fees related to the Bankruptcy Case and the AP.


                  IV. Business Justification for Compromise and Settlement


        11.     Bankruptcy Rule 9019(a) authorizes a bankruptcy court to approve compromises
 and settlements. The approval or rejection of a compromise is left to the sound discretion of the
 bankruptcy court, and is to be determined by the particular circumstances of each proposed
 compromise. The term “sound discretion” denotes the absence of a hard-and-fast rule. When
 invoked as a guide to judicial action, it means a decision giving due regard to what is right and
 equitable under the particular circumstances of the case and applicable law. Langes v. Green,
 282 U.S. 531, 541 (1931).


        12.     A settlement of the parties’ disputes in accordance with this Motion will result in
 the resolution of these claims and minimize the Estate’s administrative costs.


        13.     The proposed compromise and settlement is consistent with the intent and the
 requirements of the Bankruptcy Code.


        14.     This settlement and compromise is proposed in good faith and is the product of
 arms-length negotiations between the parties.




                                                                                                 3
Case 18-80069-CRJ        Doc 129     Filed 12/20/18 Entered 12/20/18 15:01:43           Desc Main
                                    Document      Page 3 of 5
                                       V. Prayers for Relief


       WHEREFORE, PREMISES CONSIDERED, the Debtor and AMEX request that the
 Bankruptcy Court:

        A.     Enter a final order approving this compromise and settlement; authorizing the
               parties to execute and deliver any and all other documents which may be
               necessary or appropriate to effectuate the compromise and settlement described
               herein

        B.     Grant AMEX leave to withdraw its motion for a late-filed claim;

        C.     Barr AMEX from filing any other claims in the Bankruptcy Case;

        D.     Dismiss AMEX from the AP with prejudice; and

        E.     Grant such further and different relief as the Bankruptcy Court may deem just and
               appropriate.


        Respectfully submitted this the 20th day of December, 2018.



 /s/ Michael A. Harrison                          /s/ Tazewell T. Shepard IV
 Michael A. Harrison                              Tazewell T. Shepard III
 Attorney for AMEX                                Tazewell T. Shepard IV
                                                  Attorneys for Debtor-in-Possession

 KEY, GREER, FRAWLEY,                             SPARKMAN, SHEPARD & MORRIS, P.C.
 KEY & HARRISON                                   P.O. Box 19045
 P.O. Box 360345                                  Huntsville, AL 35804
 Birmingham, AL 35236                             Tel: (256) 512-9924
 Tel: (205) 987-2211                              Fax: (256) 512-9837




                                                                                              4
Case 18-80069-CRJ          Doc 129    Filed 12/20/18 Entered 12/20/18 15:01:43         Desc Main
                                     Document      Page 4 of 5
                               CERTIFICATE OF SERVICE

         This is to certify that I have this 20th day of December, 2018 served the foregoing
 document upon the Debtor’s twenty (20) largest unsecured creditors; all persons requesting
 notice; and upon the below listed parties by electronic service through the Court’s CM/ECF
 system and/or by placing a copy of same in the United States Mail, postage pre-paid.

       Richard Blythe, Esq.                        Michael. A. Harrison, Esq.
       Office of the Bankruptcy Administrator      Key, Greer, Harrison & Casey
       P. O. Box 3045                              P.O. Box 360345
       Decatur, AL 35602                           Birmingham, AL 35236

       Kevin D. Heard, Esq.
       Heard, Ary & Dauro, LLC
       303 Williams Avenue, Ste. 921
       Huntsville, AL 35801


                                                /s/ Tazewell T. Shepard IV
                                                Tazewell T. Shepard IV




                                                                                          5
Case 18-80069-CRJ      Doc 129    Filed 12/20/18 Entered 12/20/18 15:01:43        Desc Main
                                 Document      Page 5 of 5
